Name: 94/447/EC: Commission Decision of 17 June 1994 establishing the indicative allocation by Member State of the commitment appropriations from the Structural Funds for Objective 5a (fisheries structures) for the period 1994 to 1999
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  EU finance;  fisheries;  financing and investment;  budget
 Date Published: 1994-07-19

 Avis juridique important|31994D044794/447/EC: Commission Decision of 17 June 1994 establishing the indicative allocation by Member State of the commitment appropriations from the Structural Funds for Objective 5a (fisheries structures) for the period 1994 to 1999 Official Journal L 183 , 19/07/1994 P. 0050 - 0051COMMISSION DECISION of 17 June 1994 establishing the indicative allocation by Member State of the commitment appropriations from the Structural Funds for Objective 5 (a) (fisheries structures) for the period 1994 to 1999 (94/447/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as amended by Regulation (EEC) No 2081/93 (2), and in particular Article 12 (4) thereof, Whereas, after the appropriations to be used for financing the measures undertaken on the initiative of the Commission and those provided for in Article 4 of Council Regulation (EEC) No 2080/93 of 20 July 1993 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards the financial instruments of fisheries guidance (3) have been deducted, the funds available for commitment from the Structural Funds, expressed in 1994 prices, amount to ECU 819,2 million for the period 1994 to 1999 for Objective 5 (a) (fisheries structures); Whereas, in the absence of the sectoral plans provided for in Article 3 of Council Regulation (EC) No 3699/93 of 21 December 1993 laying down the criteria and arrangements regarding Community structural assistance in the fisheries and aquaculture sector and the processing and marketing of its products (4), the Commission is still not in a position to make an accurate assessment of the specific structural needs of fisheries as they are perceived, in accordance with Article 12 (4) of Regulation (EEC) No 2052/88; whereas at this stage in the procedure, only 90 % of the funds available should accordingly be allocated to the Member States, HAS ADOPTED THIS DECISION: Article 1 For the period 1994 to 1999 the indicative breakdown between the Member States of the commitment appropriations for Objective 5 (a) (fisheries structures) shall be as set out in the Annex hereto. Article 2 The balance, i.e. ECU 81,9 million at 1994 prices, shall be allocated to the Member States at a later date, prior to the formal approval of the Community programmes of structural measures for fisheries provided for in Article 4 of Regulation (EC) No 3699/93. Article 3 This Decision is addressed to the Member States. Done at Brussels, 17 June 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 193, 31. 7. 1993, p. 5. (3) OJ No L 193, 31. 7. 1993, p. 1. (4) OJ No L 346, 31. 12. 1993, p. 1. ANNEX Commitment appropriations for Objective 5 (a) (fisheries structures) for the period 1994 to 1999 "(ECU million at 1994 prices)"" ID="1">Belgium> ID="2">21,6"> ID="1">Denmark> ID="2">135,5"> ID="1">Germany> ID="2">65,8"> ID="1">Spain> ID="2">105,6"> ID="1">France> ID="2">170,7"> ID="1">Italy> ID="2">118,6"> ID="1">Luxembourg> ID="2">(1)()"> ID="1">Netherlands> ID="2">41,2"> ID="1">United Kingdom> ID="2">78,3"> ID="1">Total > ID="2">737,3 ""> (1)() ECU 1 million of the balance referred to in Article 2 has been set aside as a precaution with a view to possible measures in the Grand Duchy of Luxembourg.